UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4118


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

KOOROSH DASHTIANPOOR ROACH, a/k/a Dash,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:09-cr-00684-PMD-1)


Argued:   March 23, 2012                  Decided:   April 30, 2012


Before Sandra Day O'CONNOR, Associate Justice (Retired), Supreme
Court of the United States, sitting by designation, TRAXLER,
Chief Judge, and SHEDD, Circuit Judge.


Affirmed by unpublished per curiam opinion.


ARGUED: Russell Warren Mace, III, THE MACE FIRM, Myrtle Beach,
South Carolina, for Appellant.    Jeffrey Mikell Johnson, OFFICE
OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee. ON BRIEF: William N. Nettles, United States Attorney,
Columbia, South Carolina, Matthew J. Modica, Assistant United
States   Attorney,  OFFICE   OF  THE   UNITED  STATES  ATTORNEY,
Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           After Koorosh Dashtianpoor Roach was indicted in U.S.

District   Court     for    federal    drug   and   firearm       offenses,       Roach

moved to suppress evidence obtained by police during a traffic

stop.     Roach contended that officers frisked and searched his

person multiple times without reasonable suspicion or probable

cause and unreasonably prolonged his detention.                        The District

Court   rejected      Roach’s      arguments,   holding         that     the    frisks,

search, and detention were justified under the Fourth Amendment.

We now affirm.



                                          I

           Based on an informant’s tip that Roach was selling

heroin,    police     set    up    surveillance     of      a    North    Charleston

residence.     Police had obtained a search warrant for a different

address    associated       with    Roach,    but     had       learned    from       the

informant that Roach was operating out of the North Charleston

residence.

           Officers saw numerous vehicles arrive at the residence

and leave shortly thereafter.             When one vehicle arrived, Roach

approached     the   driver’s      side   window    and     interacted         with   the

passengers for two minutes until the vehicle departed.                         Officers

stopped the departing vehicle, found heroin, and learned from

the   driver   that    he   had     purchased   the    heroin      from        “Dash”   —

                                          2
Roach’s nickname.           When a second vehicle arrived, Roach got into

the car, which drove to the perimeter of the subdivision and

back, before getting out less than two minutes later.                              Officers

stopped this vehicle as well and heard their narcotics-detection

dog alert, though they found no heroin.                        When a third vehicle

arrived, its driver entered the residence and exited promptly.

When a fourth vehicle arrived, Roach again got into the car.                               At

this point, an officer relayed the situation and descriptions of

the    vehicle,      driver,   other     passenger,       and    Roach’s         attire     to

other officers over the radio.

              Officers Kruger and Burnem received the information.

After identifying the car and seeing Roach in the front seat,

they    followed      the    vehicle.         When      they    saw   Roach        throw    a

cigarette butt out of the window, they initiated a traffic stop

for littering.

              Officer Burnem detained the driver, who, after parking

the car, had rushed out while leaving the door open.                                Officer

Kruger, meanwhile, approached the passenger’s side of the car

and    saw    Roach    reaching      behind      him    and    into   his        pants     and

waistband area with both hands.                  Officer Kruger drew his weapon,

opened   up    the    backseat       door,   and     ordered    Roach       to    show     his

hands.       Both officers testified that Roach raised his hands yet

repeatedly      brought       them    back       down    towards      his        pants     and

waistband area.

                                             3
            Officer Kruger ordered Roach out of the car.                           Once

out, Roach volunteered something to the effect of, “Go ahead and

search me.       I have nothing on me.”            J.A. 81.      Officer Kruger

testified    that   when       he   began    the    patdown,    however,          Roach

persisted in bringing his hands and elbows to his waist area and

resisted    spreading    his    legs   and   stepping    away    from       the    car.

Officer Kruger then handcuffed Roach before patting down his

chest and pockets.       At that point, Officer Kruger passed Roach

off to Officer Burnem while he went to inspect the car.

            Officer Burnem patted down Roach’s legs and discovered

a golf ball size bulge by Roach’s buttocks area.                 Officer Burnem

discontinued his patdown and informed Detective Pritchard of the

Police Department’s Narcotics Division of the bulge, which he

believed to be drugs.          At that moment, a narcotics-detection dog

alerted near Roach’s car seat.

            Detective Pritchard then patted down Roach.                      Once he

confirmed the bulge, he asked Roach to remove the object.                         Roach

stated that he could not do so while handcuffed, but Detective

Pritchard did not feel comfortable uncuffing him.                     He testified

that he asked Roach whether the object was illegal and that

Roach   nodded    his   head.       Detective      Pritchard    put    on    gloves,

loosened Roach’s belt, pulled back his pants, and saw a plastic

bag.    Touching only the bag, he reached down and pulled it out

without searching Roach’s anal cavity or exposing his buttocks

                                        4
to public view.          The bag contained eleven glassine bags with a

total of .44 grams of heroin and .67 grams of cocaine base.

            Roach was placed under arrest.                     As he walked toward

the patrol car, a loaded 9mm pistol dropped out of his pants

leg.     Roach later informed officers that he had concealed the

weapon by moving it around his waistband with his elbow.

            Roach       moved    to   suppress     the       drugs   and    the   firearm

seized during the traffic stop.                 The District Court denied the

motion.     Roach was convicted of possessing heroin and cocaine

base with intent to distribute it, possessing a firearm as a

felon,     and    possessing      a     firearm    in    furtherance        of    a    drug

trafficking       offense.        See     18    U.S.C.       §924(c)(1);     21       U.S.C.

§841(a)(1),        (b)(1)(B),         (c)(1)(C);        18     U.S.C.      §§922(g)(1),

924(a)(2).        He was sentenced to 130 months in prison and six

years of supervised release.



                                           II

            On     appeal,      Roach    contends     that     the    police      officers

violated         the     Fourth         Amendment’s          proscription         against

“unreasonable searches and seizures” because (1) there was no

reasonable suspicion to justify more than one frisk; (2) there

was no probable cause to justify a search of his person; and (3)

the    detention       was   unreasonably       prolonged.           We    address     each

contention in turn, construing the evidence in the light most

                                            5
favorable to the Government, the prevailing party below.                             See

United States v. Seidman, 156 F.3d 542, 547 (4th Cir. 1998).



                                          A

            We    first     address   Roach’s           argument   that     the    police

officers lacked justification to frisk him more than once.

            The Supreme Court has long emphasized the “especially

hazardous” risks of traffic stops for police officers.                         Michigan

v. Long, 463 U.S. 1032, 1049 (1983).                      To ensure officer safety

and the safety of others, the Court has held that a police

officer may, as a matter of course, “order passengers to get out

of   the   car     pending    completion”          of     a   lawful     traffic    stop.

Maryland v. Wilson, 519 U.S. 408, 410, 415 (1997).                            A police

officer may then, pursuant to Terry v. Ohio, 392 U.S. 1 (1968),

pat down the passenger so long as there is “reasonable suspicion

that the person subjected to the frisk is armed and dangerous.”

Arizona    v.    Johnson,    555   U.S.   323,          326    (2009).      “Reasonable

suspicion” is a “less demanding standard than probable cause,”

requiring a showing “considerably less than preponderance of the

evidence.”       Illinois v. Wardlow, 528 U.S. 119, 123 (2000).

            This    Court    has   held       that      the    reasonable    suspicion

standard     “may     be     satisfied        by     an       officer’s     objectively

reasonable suspicion that drugs are present in a vehicle that he

lawfully stops.”       United States v. Sakyi, 160 F.3d 164, 169 (4th

                                          6
Cir. 1998); cf. United States v. Perrin, 45 F.3d 869, 873 (4th

Cir.   1995)     (“it   is    certainly        reasonable   for    an    officer   to

believe that a person engaged in selling of crack cocaine may be

carrying a weapon for protection”).                     “The indisputable nexus

between     drugs    and     guns    presumptively       creates    a     reasonable

suspicion of danger to the officer.”               Sakyi, 160 F.3d at 169.

            In this case, it bears emphasis that, at the time of

the traffic stop, the officers had reasonable suspicion not just

of the littering violation but also that drugs were present in

the car.     A confidential informant had tipped off the police of

Roach’s involvement in the distribution of heroin.                      Surveillance

at the North Charleston residence of Roach’s interactions with

several     vehicles       that     day   had    been    consistent      with     drug

transactions.        Officers had discovered heroin in one vehicle

leaving the residence, which they learned had been purchased

from Roach.         A narcotics-detection dog had alerted by another

departing      vehicle.        Taken      together,     those     objective     facts

established reasonable suspicion that Roach was engaged in drug

crimes,    and   accordingly,        reasonable     suspicion     that    Roach    was

carrying or using a weapon.

            Roach’s conduct during the stop only heightened the

officers’ suspicion that he possessed a weapon.                    Roach was seen

contorting his body, sitting “upright” and “half off the [front

passenger’s] seat.”          J.A. 74-75.        While in that strange posture,

                                           7
he repeatedly thrust both hands behind him toward his pants and

waistband area, all the while watching Officer Burnem, who was

at the time preoccupied with the driver.                   Roach persisted in

these movements, moreover, even after Officer Kruger opened the

back door of the car and ordered Roach to put his hands up.

Those   movements,     consistent     with      concealing    or   retrieving     a

weapon, would have led a reasonably prudent officer to fear for

his or her safety.          See United States v. Hamlin, 319 F.3d 555,

561-672 (4th Cir. 2003) (defendant’s “repeated attempts to reach

toward his groin area gave [the officer] reason to believe that

[the    defendant]    was    armed   and      dangerous”).      Meanwhile,      the

driver’s odd behavior upon being stopped — namely, exiting the

vehicle rapidly while leaving the car door ajar — reinforced the

officers’ apprehension.

            Given    these    circumstances,      Roach    appears     to   concede

that Officer Kruger had sufficient justification to perform an

initial Terry frisk for the presence of weapons.                   See Brief of

Appellant at 13 (“Officer Kruger may have developed a reasonable

suspicion to search Roach”).              Roach argues, however, that any

authority to frisk him under Terry vanished as soon as Officer

Kruger’s   patdown    uncovered      no    weapon.    In     Roach’s    view,   any

subsequent patdown was unlawful because Officer Kruger’s failure

to detect a weapon on him allayed any reasonable suspicion.



                                          8
              The perception of danger, however, did not dissipate

with   Officer       Kruger’s      frisk.         As   an    initial        matter,      Roach

impeded Officer Kruger’s patdown by defying his instructions.

He repeatedly brought his hands and elbows down to his waistband

area, sought to remain close to the car, and resisted spreading

his    feet    apart.        Those      movements      indicated          that   Roach       was

concerned about something Officer Kruger might find.                                   Indeed,

Officer Kruger testified that he was compelled to handcuff Roach

during   the    frisk    because        Roach’s     movements        caused      him    to   be

concerned “for officer safety.”                 J.A. 82.

              Officer Kruger’s initial patdown, moreover, was hardly

comprehensive.          Officer Kruger testified that he only patted

down   Roach’s       chest   and     pockets      before     handing       Roach     over    to

Officer Burnem in order to turn his attention to the vehicle.

The inseam of Roach’s legs was not patted down until Officer

Burnem   took    over;       it   was    thus     Officer        Burnem    who   noted       the

suspicious bulge by Roach’s buttocks for the first time.

              More    generally,        we   disagree       with    Roach’s      suggestion

that Officer Kruger alone could check him for weapons.                             This was

a   fluid,     rapidly       developing       situation          that     unfolded     within

minutes, involving the apprehension of multiple persons and the

potential concealment of a weapon in the vehicle.                                Under such

circumstances,        Roach’s      request        that      we     strictly      limit       the

opportunity to perform a protective frisk to only one officer

                                              9
would    impose     impractical        constraints           on    officers’      ability   to

screen      for   weapons        and    to     coordinate          among    themselves      in

establishing police command over the scene.                           Such limits would

be at odds with our efforts to apply the “reasonable suspicion”

standard with “common sense, nontechnical conceptions that deal

with factual and practical considerations of everyday life on

which    reasonable        and    prudent      persons,       not    legal     technicians,

act.”       United States v. Foreman, 369 F.3d 776, 781 (4th Cir.

2004).

             At bottom, nothing in Officer Kruger’s initial patdown

of Roach’s chest and pockets negated the objective circumstances

justifying a frisk.              Thus, Officer Burnem, like Officer Kruger,

lawfully frisked Roach based on a reasonable — and, as it turns

out, accurate — suspicion that Roach was armed.



                                               B

             We     next    address      Roach’s        contention         that    Detective

Pritchard     conducted      an     illegal         search    of    his    person.     Roach

argues that because a search of one’s person is more intrusive

than    a   frisk    of     one’s      outer       clothing,       “probable      cause”    is

required to justify the search.

             In     this    case,      “probable       cause”       supported      Detective

Pritchard’s search.              As noted, the confidential informant, the

surveillance, and the information and heroin obtained from at

                                               10
least one departing vehicle all connected Roach to drug crimes,

and Roach’s strange movements during the traffic stop heightened

concerns that he was concealing something on his person.                                    In

addition,      when    Detective      Pritchard          approached       Roach,     he    knew

that    Officer      Burnem   had    detected        a    golf     ball    size     bulge    by

Roach’s buttocks area that, based upon Officer Burnem’s training

and    experience,      was   indicative        of       illegal       drugs.      Detective

Pritchard also witnessed the narcotics-detection dog alert by

the    front    passenger’s        seat   of   the       car   where      Roach     had    been

sitting.       Moreover, when Detective Pritchard asked Roach if the

substance in the bulge was illegal, Roach nodded affirmatively.

In their totality, these factors sufficed for probable cause to

believe Roach was hiding drugs in his pants.

               Roach argues that Detective Pritchard could not rely

on    Officer     Burnem’s      detection      of    the       bulge      because    Officer

Burnem’s       Terry    frisk      was    unlawful.              For     reasons     already

discussed, we reject as erroneous Roach’s premise that Officer

Kruger’s initial frisk negated reasonable suspicion that he was

armed and rendered the subsequent frisks unlawful.

               Roach also argues that Terry frisks are limited to

searching for weapons and that Detective Pritchard could not

search his pants unless he believed the bulge to be a weapon.

But Roach misstates the governing law.                         Under the “plain feel”

doctrine       set   forth    in    Minnesota       v.    Dickerson,        508     U.S.    366

                                           11
(1993),       an   officer      may     seize       contraband       other    than     weapons

during a lawful Terry search so long as the officer “feels an

object    whose      contour       or   mass     makes       its    identity     immediately

apparent.”          Id. at 375; see also United States v. Hernandez-

Mendez, 626 F.3d 203, 213 (4th Cir. 2010).                               Here, the identity

of the bulge as contraband was “immediately apparent” to the

officers.          Detective Pritchard’s removal of the contraband was

therefore justified under the “plain feel” doctrine.

               Finally,      Roach      argues       that    the     dog’s    alert,        which

indicated      the     presence       of   narcotics        in     the    vehicle,    was     not

sufficiently         particularized         cause      to    search       him.       The     dog,

however,      specifically         alerted       by    the    front       passenger’s        seat

where Roach had been sitting.                    Moreover, probable cause is not

based    on    any     single      factor   in       isolation,      but     rather    on     the

totality of the circumstances.

               Here,    the     totality        of    the     circumstances          justified

Detective Pritchard’s search of Roach.



                                                C

               Finally,       we    consider         Roach’s       contention        that     the

officers unreasonably prolonged his detention and exceeded the

initial justification for the traffic stop.                              Roach argues that

the officers, despite stopping him for a littering violation,



                                                12
improperly extended the detention in order to provide more time

for the narcotics-detection dog to arrive.

              “The maximum acceptable length of a routine traffic

stop   cannot       be   stated    with    mathematical      precision.”        United

States v. Branch, 537 F.3d 328, 336 (4th Cir. 2008).                       “Instead,

the appropriate constitutional inquiry is whether the detention

lasted longer than was necessary, given its purpose.”                          Id.     If

an officer extends the detention beyond the scope of a routine

traffic stop, he or she must possess either the person’s consent

or a “reasonable suspicion” that illegal activity is afoot.                          Id.

              We note that an officer’s mere inquiry into matters

beyond the initial justification for the stop — in this case,

littering     —     does   not    automatically       render   the    traffic        stop

unduly prolonged or unlawful.               “Normally, the stop ends when the

police have no further need to control the scene, and inform the

driver and passengers they are free to leave.”                        Johnson, 555

U.S.   at    325.        Thus,    “[a]n    officer’s    inquiries     into     matters

unrelated to the justification for the traffic stop ... do not

convert      the    encounter      into     something    other    than     a    lawful

seizure, so long as those inquiries do not measurably extend the

duration of the stop.”            Id.

              Here, we readily conclude that the officers’ frisks of

Roach,      while    unrelated     to     the    littering   violation,        did    not

“measurably extend the duration of the stop.”                        Although Roach

                                            13
contends that the officers unreasonably prolonged the stop to

await the narcotics-detection dog, the district court found that

the   dog    arrived     within      approximately           two    minutes     of    the

initiation of the stop.             Roach’s claim that this minutes-long

“extension”       amounted    to    dilatory       action    is    meritless.        See,

e.g., United States v. McFarley, 991 F.2d 1188, 1193 (4th Cir.

1993) (upholding 38–minute detention upon reasonable suspicion

to await arrival for narcotics-detection dog).                      It is especially

meritless, moreover, in light of Roach’s obstruction of Officer

Kruger’s frisk, which instigated the imposition of handcuffs and

thereby contributed to the duration of the stop.                            See United

States v. Sharpe, 470 U.S. 675, 687-688 (1985) (“We reject the

contention that a 20-minute stop is unreasonable when the police

have acted diligently and a suspect’s actions contribute[d] to

the added delay about which he complains”).                        Thus, the traffic

stop did not last longer than necessary.

             Moreover,       even    if     the        detention    did    exceed    the

duration     of    a   routine      stop,        the    officers    had    “reasonable

suspicion”    that     illegal      narcotics          activity    was    afoot.     See

Branch, 537 U.S. at 336.            That suspicion existed before the stop

and increased during the stop in light of the driver’s actions,

Roach’s movements in the car, Roach’s resistance while being

frisked, and the bulge discovered in Roach’s buttocks area.



                                            14
            In short, we conclude that Roach’s detention was not

unreasonably prolonged, but that even if it were, the officers

possessed   the   requisite   reasonable    suspicion    of    a    crime   to

justify its duration.

                                    * * *

            For   the   foregoing   reasons,   we   affirm    the   district

court’s denial of Roach’s motion to suppress.



                                                                    AFFIRMED




                                     15